


109 HR 6189 IH: Protection From Telemarketers

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6189
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Telemarketing and Consumer Fraud and Abuse
		  Prevention Act to authorize the Federal Trade Commission to issue new rules to
		  establish a requirement that telemarketers shall not make any calls during the
		  hours of 5 p.m. to 7 p.m.
	
	
		1.Short titleThis Act may be cited as the
			 Protection From Telemarketers
			 Act.
		2.Federal Trade
			 Commission RulesSection 3(a)
			 of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C.
			 6102) is amended by adding at the end the following:
			
				(4)The Commission shall include in such rules
				respecting other abusive telemarketing acts or practices a requirement that
				telemarketers shall not make any calls during the hours of 5 p.m. to 7
				p.m.
				.
		
